IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE                   FILED
                                FEBRUARY, 1998 SESSION
                                                                   March 25, 1998

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
STATE OF TENNESSEE,                  )      No. 01C01-9705-CC-00181
                                     )
       Appellee,                     )
                                     )      Rutherford County
vs.                                  )
                                     )      Honorable J. S. Daniel, Judge
                                     )
ROBERT LEE MALLARD,                  )      (Simple Possession of Cocaine,
                                     )      Possession of Drug Paraphernalia)
               Appellant.            )


FOR THE APPELLANT:                          FOR THE APPELLEE:

JEFF BURTON                          JOHN KNOX WALKUP
Asst. Public Defender                Attorney General & Reporter
201 W Main
       est
Suite 101, Court Square Bldg.        GEORG BLYTHE FELNER
                                          IA
Murfreesboro, TN37130                     Counsel for the State
                                          Criminal Justice Division
                                          450 James Robertson Parkway
                                          Nashville, TN 37243-0493

                                            WILLIAM C. WHITESELL, JR.
                                            District Attorney General

                                            DALE ROBINSON
                                            Assistant District Attorney General
                                            3rd Floor, Judicial Building
                                            Murfreesboro, TN37130




OPINION FILED: ____________________


AFFIRMED PURSUANT TO RULE 20


CURW OOD WITT
JUDGE
                                             OPINION


        Robert Lee Mallard, the defendant, appeals from his convictions in the Rutherford County

Circuit Court for simple possession of a controlled substance (cocaine) and possession of drug

paraphernalia for which he received concurrent sentences of eleven months and twenty-nine days.

At the time of sentencing, he had served approximately 110 days, and the trial judge immediately

placed himon supervised probation. In this appeal, the defendant contends that the evidence in the

record is insufficient to support his convictions beyond a reasonable doubt.1



                Whenreviewingthesufficiency of theevidence we m consider theevidence in the
                                                               ust

light most favorable to the state. State v. Evans, 838 S.W.2d 185, 190-191 (Tenn. 1992), citing

Jackson v. Virginia, 443 U.S. 307, 99 S. C 1781 (1979). W m afford the state the strongest
                                          t.             e ust

legitimate view of the proof as well as all reasonable and legitim inferences which may be drawn
                                                                  ate

from the evidence. Evans, 828 S.W.2d at 191. Questions concerning the credibility of the witnesses

are resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



                In thiscase, theevidence demonstrates that the defendant hadin his possessionboth

the crack cocaine and the paraphernalia for smoking it. A Murfreesboro police officer noticed the

defendant standing on a street corner in an area noted for drug trafficking. The officer continued his

observation for forty minutes and finally decided to make an investigative stop. During the course of

the stop, the officer discovered a bag containing several lighters, a glass tube, an eye-glass temple,

a Brillo pad and a sm rock of crack cocaine in a folded dollar bill. At trial, the jury accredited the
                     all

officer’s testimony and obviously did not believe the defendant’s explanations.2 We find that the

evidence presented at trial is legally sufficient to support the defendant’s convictions. Jackson v.

        1
                 The record indicates that the defendant fled sometim between the filing of the
                                                                       e
judgment and the hearing on his motion for new trial. The record on appeal does not indicate that
he has been returned to custody. The general rule in those cases is that when a defendant
becomes a fugitive from justice while his appeal is pending and is at large at the appointed time for
the hearing of the appeal, “his appeal should perem  ptorily be dismissed on m  otion, on the ground
that he has thereby waived his right of appeal.” French v. State, 824 S.W.2d 161, 162 (Tenn.
1992); Bradford v. State, 184 Tenn. 694, 202 S.W.2d 647 (1947). Since the state has not raised
this issue, we do not address it here.
        2
               The defendant testified that he found the folded dollar bill and didn’t know about
the cocaine. He said that he refilled used lighters and sold themto earn money and that the other
item were part of a new filter he was developing for industry.
    s

                                                  2
Virginia, 443 U.S. 307, 317, 99 S.Ct. 2781, 2789; State v. Cazes, 875 S.W.2d 253,

259 (Tenn. 1994); Tenn. R. App. P. 13(e).



                Therefore, after thoroughly reading the record and the briefs and after giving careful

consideration to the law governing the issue presented for review, we affirmthe judgm of the trial
                                                                                     ent

court pursuant to Rule 20, Tennessee Court of Criminal Appeals.




                                                          __________________________
                                                          CUR OD W Judge
                                                              WO      ITT,
CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
WILLIAM M BARKER Judge
         .        ,




                                                 3